Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 1 of 8 PageID #: 127




                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                           BOWLING GREEN DIVISION
 __________________________________________
                                            )
 FRANCISCO JAVIER AVILA BERNAL              )
 and                                        )
 PEDRO LUIS AVILA BERNAL,                   )
                                            )
             Plaintiffs,                    )
                                            )
 vs.                                        ) Civil Action No. 1:18-cv-88-GNS
                                            )
 MIKE COLEMAN                               )
 and                                        )
 KIMBERLY COLEMAN,                          )
                                            )
             Defendants.                    )
 _________________________________________ )


     PLAINTIFF FRANCISCO AVILA BERNAL’S SURREPLY IN OPPOSITION TO
     DEFENDANT KIMBERLY COLEMAN’S MOTION FOR PARTIAL DISMISSAL


        In Defendant Kimberly Coleman’s Reply in Further Support of her Memorandum in

 Support of her Motion for Partial Dismissal (“Reply”) (Dkt. 11), Defendant argues for the first

 time that Plaintiff Francisco Avila Bernal’s (“Mr. Bernal”) allegations in support of his claim for

 intentional infliction of emotional distress (“IIED”) “do not rise to the level of outrageous and

 ‘utterly intolerable’ conduct required under Kentucky law.” Dkt. 11 at 3. Ignoring the detailed

 allegations in Mr. Bernal’s Complaint, Defendant incorrectly characterizes Mr. Bernal’s

 opposition to her motion to dismiss as limiting his IIED claim to one in which Defendant simply

 “mocked him for what she perceived to be a disability – namely [Mr. Bernal’s] limp,” and argues

 that mockery alone is not sufficient to maintain an IIED claim. Id. at 3 (internal citations

 omitted). To support this new argument, Defendant excises crucial parts of Mr. Bernal’s

 allegations and relies on inapposite caselaw. When considered in full, Mr. Bernal’s allegations

                                                   1
Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 2 of 8 PageID #: 128




 more than satisfy the IIED standard at the motion to dismiss stage, and he should be permitted to

 proceed to discovery. Defendant’s newest argument should be rejected and her motion denied.

                A. Legal Standard

        As Defendant noted, when considering a motion to dismiss for failure to state a claim

 under Federal Rule 12(b)(6), the Court must accept every well-pleaded allegation of Plaintiff’s

 Complaint and construe the Complaint in the light most favorable to Plaintiff. See Dkt. 9-1 at 3

 (citing Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008)). This standard is “very high; the

 Court must accept all of Plaintiff’s allegations as true and Defendant must show that ‘no set of

 facts’ that the Plaintiff can prove would entitle Plaintiff to the relief requested.” Grego v. Meijer,

 Inc., 187 F. Supp. 2d 689, 694–95 (W.D. Ky. 2001) (citing Conley v. Gibson, 355 U.S. 41, 45–46

 (1957)); see also Mills v. EquiCredit Corp., 172 F. App’x 652, 654 (6th Cir. 2006) (“A

 complaint may be dismissed only if ‘it is clear that no relief could be granted under any set of

 facts that could be proved consistent with the allegations.’”) (internal citations omitted).

        Under Kentucky law, “[a] prima facie case of [IIED] requires that Plaintiff show: (1) that

 the wrongdoer’s conduct was intentional or reckless; (2) that the conduct was outrageous and

 intolerable and offends against the generally accepted standards of decency and morality; (3) a

 causal connection between the wrongdoer’s conduct and the emotional distress; and (4) that the

 emotional distress was severe.” LaPorte v. B.L. Harbert Int’l, LLC, No. 5:09-CV-219, 2010 WL

 1542500, at *4 (W.D. Ky. Apr. 16, 2010).

        Applying these standards to IIED claims, federal district courts in Kentucky have

 routinely allowed a plaintiff to proceed to discovery on an IIED claim where “it does not appear

 beyond doubt that there are no facts that [could] support [plaintiff’s] allegation that [defendant’s]

 conduct was outrageous.” Crook v. Conway Transportation Servs., Inc., No. CV 08-173-GFVT,



                                                   2
Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 3 of 8 PageID #: 129




 2008 WL 11344855, at *3 (E.D. Ky. Oct. 30, 2008) (noting that the standard for outrageousness

 is high, but nevertheless denying the motion to dismiss plaintiff’s IIED claim because “at this

 stage in the proceeding the Court accepts the facts presented by Crook as true and views the

 complaint in the light most favorable to him. Under this standard, it does not appear beyond

 doubt that there are no facts that can support Crook’s allegation that Conway’s conduct was

 outrageous.”); see also Tucker v. Heaton, No. 5:14-CV-00183-TBR, 2015 WL 3935883, at *13

 (W.D. Ky. June 26, 2015) (although the Court was skeptical the IIED claims could survive a

 motion for summary judgment, “given the liberal standard applied at the motion to dismiss

 phase, the Court will allow Tucker’s [IIED] claim to proceed through the discovery process”);

 Marshall, 2014 WL 4542426 at *3–4 (denying motion to dismiss IIED claim where plaintiff

 alleged that she “was harassed upon her return to work, and that she was assured she would not

 lose her job just one day before she was fired . . . [and] that she suffered embarrassment and

 humiliation,” and noting that, “As this is a motion to dismiss, the Court will allow the Plaintiff’s

 claim of IIED to go forward at this time.”); LaPorte, 2010 WL 1542500, at *4 (allegations that

 defendant’s actions were intentional and caused Plaintiff severe emotional distress, that there

 was a pattern of discrimination and harassment, including racial and derogatory comments from

 a supervisor which was “‘so pervasive’ as to disrupt Plaintiff’s work conditions and cause him

 severe distress,” and that plaintiff suffered embarrassment and humiliation were “enough to

 survive a motion to dismiss.”); Long v. Hoffman Enclosures, Inc., No. CIV.A. 5:08-100-KKC,

 2008 WL 2548640, at *3–4 (E.D. Ky. June 23, 2008) (noting that while the Court could not

 conclude that plaintiff’s allegations that defendant taunted and harassed plaintiff in front of other

 employees based on his speech impediment and crippled arm “constitute IIED as a matter of law,




                                                   3
Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 4 of 8 PageID #: 130




 if such conduct occurred, there is at least a reasonable basis for believing that [defendant] might

 be liable for IIED under Kentucky law.”).

                B. The Pleaded Facts are Sufficient to Survive Defendant’s Motion to
                   Dismiss

        Faced with the liberal standard at the motion to dismiss phase, Defendant attempts to

 reduce Mr. Bernal’s IIED claim to a sliver by arguing that he complains only that Defendant

 mocked him due to his limp. Dkt. 11 at 3-5. However, neither the Complaint nor Mr. Bernal’s

 opposition to Defendant’s motion to dismiss limits Mr. Bernal’s claims to one of mere mockery.

 Mr. Bernal’s opposition merely indicated that his IIED claim arises from “the torment he

 experienced as a result of Defendant’s singling him out for abuse based on his limp,” as opposed

 to his Section 1981 claim, which, primarily, seeks “damages for the harassment he endured on

 account of his race.” Dkt. 10 at 9. Far from stripping his IIED claims to a bare minimum, Mr.

 Bernal’s opposition reiterates the Complaint’s allegations that “Defendant yelled insults at him,

 threatened to send him back to Mexico, and physically hit and jabbed him with tobacco sticks

 under both [the IIED and the Section 1981] claims.” Id. at 7.

        Moreover, the Complaint is replete with allegations that go far beyond the “the alleged

 mocking of a limp.” Dkt. 11 at 4. In support of his IIED claim, Mr. Bernal alleges the following:

        While [Mr. Bernal] worked, Defendant would walk behind him, limping
        dramatically and squinting her eyes, saying things such as, “Look, look,
        everybody, look at how he walks!” and calling him a “worthless, good-
        for-nothing Mexican.” Dkt. 1, ¶ 94.

        In addition to the mocking, Kim would physically push Francisco while he
        worked, all while berating and insulting him. Kim would stand beside him
        as he worked, jab him with a tobacco stick, and yell curse words and
        denigrating remarks at him. If he turned his head towards her, she would
        yell, “Work faster or I’ll send you back to Mexico!” or would call him a
        worthless Mexican. Id., ¶ 95.

        The constant mocking of his limp and the racially-charged disparagement

                                                  4
Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 5 of 8 PageID #: 131




        and physical assaults traumatized Francisco and affected his ability to
        concentrate at work. He felt anxious and physically afraid that she would
        hit him, as he tried to do his work. Francisco came to dread going to work,
        and he feared what Kim would do to him each day. Id., ¶ 98.

        Many nights, Francisco would return to the worker housing despondent
        over Kim’s offensive treatment and wanting to go home to Mexico, but his
        debt and Kim’s threats that she would have him barred from entering the
        United States again prevented him from leaving. He felt as though he must
        endure the abusive conditions in order to repay the debts he had accrued to
        get to the Colemans’ farm and to avoid being blacklisted. Given her abuse
        of him at work, he was also afraid that if he left, she would find him and
        hurt him. Having to endure her abuse made him feel powerless,
        humiliated, and anxious. Id., ¶ 99.

        Kim intentionally caused Francisco severe emotional distress when she
        repeatedly mocked him for what she perceived to be a disability—
        namely, his limp. Kim followed Francisco while he was trying to work,
        limping in an exaggerated manner and laughing while she made fun of
        him or called him names such as worthless and disabled. If Francisco
        looked at her while she did this, she yelled at him to keep working and
        threatened to fire him or send him back to Mexico. Id., ¶147.

        Kim’s unrelenting torment of Francisco directly caused him to suffer
        extreme emotional distress; it interfered with his ability to concentrate at
        work; and it made him feel powerless, humiliated, and anxious. Moreover,
        Francisco was in fact powerless to stop her, as she constantly held the
        threats of firing him, blacklisting him, and having him sent back to
        Mexico over his head. Id., ¶ 149.

        As a direct and proximate result of Kim’s torment, Francisco suffered
        substantial injuries and damages, including humiliation, anxiety, indignity,
        panic, embarrassment, and depression. Id., ¶ 150.

        When given proper consideration, Mr. Bernal’s allegations easily meet all of the elements

 for IIED under Kentucky law at the motion to dismiss stage: in support of the first element, that

 “the wrongdoer’s conduct was intentional or reckless,” LaPorte, 2010 WL 1542500 at *4, supra

 at 3-4, Mr. Bernal alleges that “Kim intentionally caused Francisco severe emotional distress”

 when she repeatedly mocked him, threatened him, and physically pushed him and jabbed him

 with tobacco sticks. ” Dkt. 1, ¶¶147, 94, 95. In support of elements two through four (“(2) that



                                                 5
Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 6 of 8 PageID #: 132




 the conduct was outrageous and intolerable and offends against the generally accepted standards

 of decency and morality; (3) a causal connection between the wrongdoer’s conduct and the

 emotional distress; and (4) that the emotional distress was severe,” id.), Mr. Bernal alleges that:

 Defendant “traumatized [Mr. Bernal] and affected his ability to concentrate at work. He felt

 anxious and physically afraid that she would hit him…”, Dkt. 1, ¶98; he was “despondent over

 Kim’s offensive treatment, ” “afraid,” and “[h]aving to endure her abuse made him feel

 powerless, humiliated, and anxious,” id. at ¶99; Defendant’s “unrelenting torment of [Mr,

 Bernal] directly caused him to suffer extreme emotional distress; it interfered with his ability to

 concentrate at work; and it made him feel powerless, humiliated, and anxious,” id. at ¶149; and

 “[a]s a direct and proximate result of Kim’s torment, Francisco suffered substantial injuries and

 damages, including humiliation, anxiety, indignity, panic, embarrassment, and depression”, id. at

 ¶150. As discussed above, federal district courts in Kentucky have frequently allowed a plaintiff

 to proceed to discovery on an IIED claim pleaded with similar or much less specificity than what

 Mr. Bernal has alleged here. See supra at 2-4 (citing Tucker, 2015 WL 3935883, at *13;

 Marshall, 2014 WL 4542426 at *3–4; LaPorte, 2010 WL 1542500, at *4; Crook, 2008 WL

 11344855, at *3; Long, 2008 WL 2548640, at *3–4).

        The one case that Defendant relies upon to support her argument is wholly inapposite.

 See Dkt. 11 at 4 (discussing Monak v. Ford Motor Co., 95 Fed. Appx. 758, 760 (6th Cir. 2004)).

 Monak dealt with review of a grant of summary judgment under Ohio state law claims of IIED,

 gender and disability discrimination and harassment, after the close of discovery and significant

 evidence had been adduced. Id. at 760-61, 764, 766-67. As this is a motion to dismiss,

 “[s]ummary judgment standards do not apply[.]” Sprowls v. Oakwood Mobile Homes, Inc., 119

 F. Supp. 2d 694, 697 (W.D. Ky. 2000) (finding that plaintiff had successfully alleged an IIED



                                                  6
Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 7 of 8 PageID #: 133




 claim and noting that, “[w]hile [the complained of] behavior may be dismissed as juvenile or

 merely insulting by some, it would be unfairly presumptuous for this Court to conclude these

 facts and those developed through discovery support no reasonable basis for Sprowl’s claim that

 this behavior offends generally accepted standards of morality or decency.”); see also Grego v.

 Meijer, Inc., 187 F. Supp. 2d 689, 694–95 (W.D. Ky. 2001) (declining to dismiss plaintiff’s IIED

 claim, noting, “[a]t this preliminary stage, this Court cannot confidently say that no set of facts

 alleged by the Plaintiff would support a successful outrage claim under Kentucky law.”).

                                           CONCLUSION

           For all of the foregoing reasons, Defendant’s new argument regarding the insufficiency

 of Mr. Bernal’s IIED allegations should be rejected, and Defendant’s motion for partial dismissal

 denied.

                                                Respectfully submitted,

                                                /s/ Melia Amal Bouhabib
                                                Melia Amal Bouhabib
                                                Admitted Pro Hoc Vice
                                                SOUTHERN MIGRANT LEGAL SERVICES
                                                A Project of Texas RioGrande Legal Aid, Inc.
                                                311 Plus Park Blvd., Ste. 135
                                                Nashville, TN 37217
                                                Telephone: (615) 538-0725
                                                Facsimile: (615) 366-3349
                                                abouhabib@trla.org

                                                /s/ Laura E. Landenwich
                                                Laura E. Landenwich
                                                Adams Landenwich Walton PLLC
                                                517 W. Ormsby Ave.
                                                Louisville, KY 40203
                                                Telephone: (502) 561-0085
                                                Facsimile: (502) 415-7505
                                                Laura@justiceky.com

                                                ATTORNEYS FOR PLAINTIFFS



                                                   7
Case 1:18-cv-00088-GNS-HBB Document 14 Filed 11/19/18 Page 8 of 8 PageID #: 134




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 26th day of October, 2018, I electronically filed this
 document with the Clerk of Court using the ECF system, which sent notice of such filing to all
 counsel of record in this action.

                                              /s/ Melia Amal Bouhabib
                                              Melia Amal Bouhabib




                                                 8
